DETAILED ACTION
This action is pursuant to the claims filed on January 6, 2021. Currently, claims 1-26 are pending with claims 1, 4, 6, and 9 currently amended and claim 26 newly added. Below follows a complete first action on the merits of claims 1-26.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
Applicant’s amendments to the claims overcome the previous 35 U.S.C. 112(b) rejections. 
Claim Interpretation
Claims 9, 11-13, and 21-25 recite the limitation “shear electrode” in various locations. It is noted for examination purposes that this limitation will be interpreted as electrodes that “may be used to form an effective hemostatic seal across such a heterogeneous tissue” in accordance with ¶ [0111] of the instant specification. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (US PG PUB: 2013/0046306) in view of Shelton et al (US PGPUB: 2007/0102472), further in view of Shelton et al (US PGPUB: 2012/0199633, hereinafter Shelton II).    
Regarding independent claim 1, Evans discloses an electrosurgical device (Fig. 1-6: 10), comprising: 
a cartridge (220) configured to be disposed within an elongate channel of an end effector (100; see Fig. 5; [0059]), wherein the cartridge comprises:
an insulative sheath (228; [0060]); 
an elongate slot (190);
an electrode (226) disposed on the insulative sheath adjacent to the elongate slot of the cartridge (see electrode 226 in Fig. 2 5 disposed on 228 and adjacent to slot 190; [0060), wherein the electrode is configured to electrically couple to a generator ([0050]-[0057] refer to the electrode receiving energy from a generator); and
a flexible cartridge circuit (circuit comprising distal finger 226b and finger 194 which are resiliently biased (i.e. flexible) to form a circuit with the electrode, see [0068], [0070]) electrically coupled to the electrode ([0068], [0070] refer to the electrical connection between the flex circuit and the electrode), wherein the flexible cartridge circuit comprises a first plurality of conductors (distal finger 226b and finger 194 interpreted as first plurality of conductors as they provide the electrical connection to a second plurality of conductors), wherein the first plurality of conductors are configured to electrically and removably couple to a second plurality of conductors by insertion of the cartridge into the elongate channel ([0068], [0070] refer to the and wherein the second plurality of conductors are on a distal end of a channel circuit (140; see Fig. 4 which display the conductors 148, 149 on the distal portion of channel circuit 140) disposed within the elongate channel ([0050]); and
wherein the electrode is configured to deliver an amount of energy to a tissue placed proximate thereto ([0044] refers to the electrodes delivering energy to tissue placed between the jaws).  
Although Evans discloses an electrode on an insulative sheath, Evans fails to disclose the electrode having a plurality of electrode portions separately disposed configured to deliver an amount energy to a tissue proximate thereto. 
However, Shelton discloses a similar forceps (Fig. 2) comprising a removable staple cartridge (56; [0018] note assembly 26 comprising cartridge 56 is removable). The cartridge comprises a plurality of electrode portions (136, 138) that are separately disposed on cartridge adjacent to the slot (64; see Fig. 3; [0026]) for delivering energy to tissue ([0026]). Note [0027] discusses “ In certain embodiments, the electrodes 132, 134, 136, 138, which are shown as single, continuous components in the figures for convenience of disclosure, may be separated into two or more separate components and appropriately electrically charged and electrically connected for transmission of electrical energy”, thus further contemplating additional electrode portions on the cartridge. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cartridge of Evans to incorporate the plurality of electrode portions separately disposed of Shelton. This configuration provides the  
Further, Evans discloses a mechanical flexible circuit (circuit comprising distal finger 226b and finger 194 which are resiliently biased (i.e. flexible) to form a circuit with electrode sealing plate 226; [0068], [0070]). Evans also discloses a flexible circuit (140) comprising a flexible polymer ([0056]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the mechanical flexible circuit with the flexible circuit comprising the flexible polymer. This substitution provides the benefit of allowing the circuit to be easily bent without affecting the operation of the circuit ([0056]). See MPEP 2143(I)(B). 
Although Evans/Shelton discloses an electrode with a plurality of portions, the combination fails to disclose wherein a first amount of energy delivered by a first electrode portion of the plurality of electrode portions differs from a second amount of energy delivered by a second electrode portion of the plurality of electrode portions.
However, Shelton II discloses a similar surgical stapler (Fig. 1, 23, 37-40). The device comprises a first electrode portion (5001) and a second electrode portion (5002; [0242]). Each electrode is energized individually ([0228]) and the output power at each electrode can be modified to produce the most desired tissue effect ([0229]), thus contemplating different amounts of energy at the first and second electrode portions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Evans to first amount of energy delivered by a first electrode portion to the plurality of electrode portions that differs from an amount of energy delivered by a second electrode portion of the plurality of electrode portions of Shelton II because this provides the benefit of producing (note specification at [0109] states “In one non-limiting example, an amount of RF energy delivered to a tissue proximate to a low-energy electrode portion 6138a may be less than an amount of RF energy delivered to a tissue proximate to a mid-energy electrode portion 6138b”), this particular arrangement is deemed to have been known by those skilled in the art before the effective filing date of the instant invention and evidence of record fail to attribute any significance (novel or unexpected) to the particular arrangement. Therefore, it would have been obvious to modify Evans/Shelton to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration. This is especially true as Examiner notes Applicant stated in the specification that the energy “may” be less ([0109]). 
Regarding dependent claim 2, in view of the combination of claim 1, Evans further discloses wherein the cartridge is configured to be releasably disposed within the elongate channel ([0059]; Fig. 4).
Regarding dependent claim 3, in view of the combination of claim 1, Shelton further discloses wherein the plurality of electrode portions comprise a proximal right electrode, a distal right electrode (138; note [0027] discusses each electrode separated into two or more electrode portions, i.e. proximal and distal portion) a proximal left electrode, and a distal left electrode (136; note [0027] discusses each electrode separated into two or more electrode portions, i.e. proximal and distal portion). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Evans/Shelton to include the electrode portions as proximal and distal to each other since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
Regarding dependent claim 4, in view of the combination of claim 3, Evans further discloses further comprising a right flexible circuit ([0068] refers to flexible circuit formed by resilient 216b in right jaw 110) and a left flexible circuit ([0068] refers to flexible circuit formed by resilient 226b in left jaw 120), wherein the proximal right electrode and the distal right electrode are electrically coupled to the right flexible circuit ([0068]; Fig. 6A disclose the right electrode portions of electrode 216 coupled to the right flexible circuit formed by 216b), and wherein the proximal left electrode and the distal left electrode are electrically coupled to the left flexible circuit ([0068]; Fig. 6A disclose the left electrode portions of electrode 226 coupled to the left flexible circuit formed by 226b). 
Regarding independent claim 6, Evans discloses an electrosurgical device (Fig. 1-6: 10) comprising: 
a cartridge (220) configured to be disposed within an elongate channel of an end effector (100; see Fig. 5; [0059]), wherein the cartridge comprises:
an insulative layer (228; [0060]); 
an elongate slot (190);
an electrode (226) disposed on the insulative layer adjacent to the elongate slot of the cartridge (see electrode 226 in Fig. 2 5 disposed on 228 and adjacent to slot , wherein the electrode is configured to electrically couple to a generator ([0050]-[0057] refer to the electrode receiving energy from a generator); and 
a flexible cartridge circuit (circuit comprising distal finger 226b and finger 194 which are resiliently biased (i.e. flexible) to form a circuit with electrode, see [0068], [0070]) electrically coupled to the electrode ([0068], [0070] refer to the electrical connection between the flex circuit and the electrode), wherein the flexible cartridge circuit comprises a first plurality of contacts (distal finger 226b and finger 194 interpreted as first plurality of contacts as they provide the electrical connection to a plurality of  exposed contacts), wherein the first plurality of contacts are configured to electrically and removably couple to a plurality of exposed contacts (148,149) by insertion of the cartridge into the elongate channel ([0068], [0070] refer to the plurality of exposed contacts (148, 149) electrically and removably coupling with the first plurality of contacts (226b, 194) by insertion of cartridge 220 into the channel), wherein the plurality of exposed contacts are on a distal end of a channel circuit disposed within the elongate channel ([0044] refers to the electrodes deliver energy to tissue placed between the jaws); and
 wherein the electrode is configured to deliver an amount of energy to a tissue placed proximate thereto ([0044] refers to the electrodes delivering energy to tissue placed between the jaws).  
Although Evans discloses an electrode on an insulative sheath, Evans fails to disclose the electrode having a plurality of electrode portions separately disposed configured to deliver an amount energy to a tissue proximate thereto. 
However, Shelton discloses a similar forceps (Fig. 2) comprising a removable staple cartridge (56; [0018] note assembly 26 comprising cartridge 56 is removable). The cartridge comprises a plurality of electrode portions (136, 138) that are separately disposed on cartridge adjacent to the slot (64; see Fig. 3; [0026]) for delivering energy to tissue ([0026]). Note [0027] discusses “ In certain embodiments, the electrodes 132, 134, 136, 138, which are shown as single, continuous components in the figures for convenience of disclosure, may be separated into two or more separate components and appropriately electrically charged and electrically connected for transmission of electrical energy”, thus further contemplating additional electrode portions on the cartridge. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cartridge of Evans to incorporate the plurality of electrode portions separately disposed of Shelton. This configuration provides the benefit of the ability to facilitate the electrical energy in a predetermined location of certain portions of the target tissue ([0027]). 
Further, Evans discloses a mechanical flexible circuit (circuit comprising distal finger 226b and finger 194 which are resiliently biased (i.e. flexible) to form a circuit with electrode sealing plate 226; [0068], [0070]). Evans also discloses a flexible circuit (140) comprising a flexible polymer ([0056]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the mechanical flexible circuit with the flexible circuit comprising the flexible polymer. This substitution provides the benefit of allowing the circuit to be bent without affecting the operation of the circuit ([0056]). See MPEP 2143(I)(B). 
Although Evans/Shelton discloses an electrode with a plurality of portions, the combination fails to disclose wherein a first amount of energy delivered by a first electrode portion of the plurality of electrode portions differs from a second amount of energy delivered by a second electrode portion of the plurality of electrode portions.
However, Shelton II discloses a similar surgical stapler (Fig. 1, 23, 37-40). The device comprises a first electrode portion (5001) and a second electrode portion (5002; [0242]). Each electrode is energized individually ([0228]) and the output power at each electrode can be modified to produce the most desired tissue effect ([0229]), thus contemplating different amounts of energy at the first and second electrode portions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Evans to first amount of energy delivered by a first electrode portion to the plurality of electrode portions that differs from an amount of energy delivered by a second electrode portion of the plurality of electrode portions of Shelton II because this provides the benefit of producing the most desired tissue effect ([0229]). Further, it would have been obvious matter of design choice to modify Evans/Shelton to include the amount of energy of the first portion is different than the amount of energy of the section portion since Applicant has not disclosed that having such an amount solves any stated problem or is for any particular purpose and it appears the device would perform equally well with either design (note Shelton II contemplates different amounts of energy at each electrode portion ([0229]). Furthermore, absent any teaching of criticality of this specific amount (note specification at [0109] states “In one non-limiting example, an amount of RF energy delivered to a tissue proximate to a low-energy electrode portion 6138a may be less than an amount of RF energy delivered to a tissue proximate to a mid-energy electrode portion 6138b”), this particular arrangement is deemed to have been known by those skilled in the art before the effective filing date of the instant invention and evidence of record fail to attribute any significance (novel or unexpected) to the particular arrangement. 
Regarding dependent claim 7, in view of the combination of claim 6, Evans further discloses wherein the channel circuit (140) further comprises a proximal contact portion (145) electrically coupled to a distal contact portion of a flexible shaft circuit strip ([0058] discloses proximal portion 145 of the channel circuit is electrically coupled to cable 310 via a conductive flexible shaft circuit strip for connection between proximal portion 145 and cable 310; note [0058] discloses the shaft circuit is an extension of proximal portion 145 into the shaft).
Regarding dependent claim 8, in view of the combination of claim 7, Evans further discloses wherein a proximal contact portion of the flexible shaft circuit strip is configured to electrically couple to the generator ([0058] refers to the electrical connection between proximal portion 145, flexible shaft circuit, cable 310, and a source of electrosurgical energy).
Claims 9-12 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (US PG PUB: 2013/0046306) in view of Shelton et al (US PGPUB: 2007/0102472) and Shelton et al (US PGPUB: 2012/0199633, hereinafter Shelton II), further in view of Bronga (US PGPUB: 2010/0228250). 
Regarding independent claim 9, Evans discloses an end effector (Fig. 1-6: 100), comprising: 
a first jaw (120) assembly comprising:Response to Non-Final Office Action dated April 3, 2019 
an elongate channel ([0050] refers to the recess in the jaw); 
a channel circuit (140) disposed within the elongate channel ([0050]), wherein the channel circuit comprises first plurality of leads on a distal end thereof (148, 149); 
an electrosurgical cartridge (220) disposed within the elongate channel (see figure 5), wherein the electrosurgical cartridge comprises: 
an insulative layer (228; [0060]); 
an elongate slot (190);
a shear electrode (226; [0060] refers to 226 as sealing) disposed on the insulative layer adjacent to the electrode slot of the electrosurgical cartridge (see electrode 226 in Fig. 2 5 disposed on 228 and adjacent to slot 190; [0060]);
a flexible cartridge circuit (circuit comprising distal finger 226b and finger 194 which are resiliently biased (i.e. flexible) to form a circuit with electrode sealing plate 226, see [0068], [0070]) electrically coupled to the electrode ([0068], [0070] refer to the electrical connection between the flex circuit and the electrode 226), wherein the flexible cartridge circuit comprises a second plurality of leads (distal finger 226b and finger 194 interpreted as second plurality of leads as they provide the electrical connection to the channel circuit), and wherein second plurality of leads are configured to electrically and removably couple to the first plurality of leads by insertion of the electrosurgical cartridge into the elongate channel ([0068], [0070] refer to the second plurality of leads (226b, 194) electrically and removably coupling with the first plurality of leads (148, 149) by insertion of cartridge 220 into the channel); and 
a second jaw assembly (110) comprising an anvil configured to move proximate to a surface of the electrosurgical cartridge ([0044], [0047] refer to the second jaw member 110 pivoting relative to jaw 120 containing cartridge 220), 
wherein the electrode is configured to receive electrosurgical energy from an electrosurgical generator ([0050]-[0057] refer to the electrode receiving energy from a generator), and
wherein the electrode is configured to deliver an amount of electrosurgical energy to a tissue placed proximate thereto ([0044] refers to the electrodes deliver energy to tissue placed between the jaws). 
Although Evans discloses an electrode on an insulative layer, Evans fails to disclose the shear electrode having a plurality of shear electrode portions separately disposed configured to deliver an amount energy to a tissue proximate thereto. 
However, Shelton discloses a similar forceps (Fig. 2) comprising a removable staple cartridge (56; [0018] note assembly 26 comprising cartridge 56 is removable). The cartridge comprises a plurality of shear electrode portions (136, 138; [0030] “sealing of severed tissue”) that are separately disposed on cartridge adjacent to the slot (64; see Fig. 3; [0026]) for delivering energy to tissue ([0026]). Note [0027] discusses “ In certain embodiments, the electrodes 132, 134, 136, 138, which are shown as single, continuous components in the figures for convenience of disclosure, may be separated into two or more separate components and appropriately electrically charged and electrically connected for transmission of electrical energy”, thus further contemplating additional electrode portions on the cartridge. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cartridge of Evans to incorporate the plurality of electrode portions separately 
Further, Evans discloses a mechanical flexible circuit (circuit comprising distal finger 226b and finger 194 which are resiliently biased (i.e. flexible) to form a circuit with electrode sealing plate 226; [0068], [0070]). Evans also discloses a flexible circuit (140) comprising a flexible polymer ([0056]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the mechanical flexible circuit with the flexible circuit comprising the flexible polymer. This substitution provides the benefit of allowing the circuit to be bent without affecting the operation of the circuit ([0056]). See MPEP 2143(I)(B). 
Although Evans discloses energy delivery between  a tissue sealing plate (226) and that the plate has a plurality of portions (See Fig. 2), Evans does not explicitly disclose wherein a first amount of electrosurgical energy delivered by a first shear electrode portion of the plurality of shear electrode portions differs from a second amount of electrosurgical energy delivered by a second shear electrode portion of the plurality of shear electrode portions. 
However, Shelton II discloses a similar surgical stapler (Fig. 1, 23, 37-40). The device comprises a first electrode portion (5001) and a second electrode portion (5002; [0242]). Each electrode is energized individually ([0228]) and the output power at each electrode can be modified to produce the most desired tissue effect ([0229]), thus contemplating different amounts of energy at the first and second electrode portions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Evans to first amount of energy delivered by a first electrode portion to the plurality of electrode portions that differs from an amount of energy delivered by a second electrode portion  of Shelton II because this provides the benefit of producing the most desired tissue effect ([0229]). Further, it would have been obvious matter of design choice to modify Evans/Shelton to include the amount of energy of the first portion is different than the amount of energy of the section portion since Applicant has not disclosed that having such an amount solves any stated problem or is for any particular purpose and it appears the device would perform equally well with either design (note Shelton II contemplates different amounts of energy at each electrode portion ([0229]). Furthermore, absent any teaching of criticality of this specific amount (note specification at [0109] states “In one non-limiting example, an amount of RF energy delivered to a tissue proximate to a low-energy electrode portion 6138a may be less than an amount of RF energy delivered to a tissue proximate to a mid-energy electrode portion 6138b”), this particular arrangement is deemed to have been known by those skilled in the art before the effective filing date of the instant invention and evidence of record fail to attribute any significance (novel or unexpected) to the particular arrangement. Therefore, it would have been obvious to modify Evans/Shelton to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration. This is especially true as Examiner notes Applicant stated in the specification that the energy “may” be less ([0109]). 
Further, the combination fails to disclose a dissector electrode disposed on the insulative layer at a distal end of the electrosurgical cartridge. 
However, Bronga discloses a forceps device (Fig. 4) comprising a cartridge (56). The cartridge comprises a dissector electrode (60; [0043] “cut and seal cartridge electrode 60”) disposed on the distal end of the cartridge (see Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cartridge of 
Regarding dependent claim 10, in view of the combination of claim 9, Evans further discloses wherein the electrosurgical cartridge is releasably disposed within the elongate channel ([0059]; Figs. 5-6).
Regarding dependent claim 11, in view of the combination of claim 9, Shelton further discloses wherein the first shear electrode portion is proximal to the second shear electrode portion (138; note [0027] discusses each electrode separated into two or more electrode portions, i.e. proximal and distal portion). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Evans/Shelton to include the electrode portions proximal to each other since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
Regarding dependent claim 12, in view of the combination of claim 11, although Evans/Shelton/Shelton II discloses an electrode with a plurality of portions that delivers different amounts of energy to each electrode portion (see above), the combination fails to disclose wherein the amount of electrosurgical energy delivered by the first shear electrode portion is less than the amount of electrosurgical energy delivered by the second shear electrode portion. However, it would have been obvious matter of design choice to modify Evans/Shelton to include the amount of energy of the first portion is less than the amount of energy of the section portion since Applicant has not disclosed that having such an amount solves any stated problem or is for any particular purpose and it appears the device would perform equally well with either design (note Shelton II contemplates different amounts of energy at each electrode (note specification at [0109] states “In one non-limiting example, an amount of RF energy delivered to a tissue proximate to a low-energy electrode portion 6138a may be less than an amount of RF energy delivered to a tissue proximate to a mid-energy electrode portion 6138b”), this particular arrangement is deemed to have been known by those skilled in the art before the effective filing date of the instant invention and evidence of record fail to attribute any significance (novel or unexpected) to the particular arrangement. Therefore, it would have been obvious to modify Evans/Shelton to obtain the invention as specified in claim 12 because such a modification would have been considered a mere design consideration. This is especially true as Examiner notes Applicant stated in the specification that the energy “may” be less ([0109]). 
Regarding dependent claim 23, in view of the combination of claim 9, Shelton further discloses wherein the shear electrode comprises a left shear electrode (136) and a right shear electrode (138). 
Regarding dependent claim 24, in view of the combination of claim 23, Shelton further discloses wherein the left shear electrode comprises a plurality of left shear electrode portions disposed along a longitudinal axis of the electrosurgical cartridge. and the right shear electrode comprises a plurality of right shear electrode portions disposed along a longitudinal axis of the electrosurgical cartridge
Regarding dependent claim 25, in view of the combination of claim 24, Shelton further discloses wherein the left shear electrode (136) comprises three left shear electrode portions disposed along a longitudinal axis of the electrosurgical cartridge, and the right shear electrode (138) comprises three right shear electrode portions disposed along a longitudinal axis of the electrosurgical cartridge ([0027] discusses each electrode 136, 138 separated into two or more electrode portions, i.e. proximal and distal portion). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Evans/Shelton to include the electrode portions as disposed along the longitudinal axis since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Evans/Shelton to include a third left and right electrode since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (US PG PUB: 2013/0046306) in view of Shelton et al (US PGPUB: 2007/0102472) and Shelton et al (US PGPUB: 2012/0199633, hereinafter Shelton II), further in view of Strobl (US PGPUB: 2016/0175025) and Bay Ares Circuits (NPL, previously recited). 
Regarding dependent claim 5, in view of the combination of claim 4, the combination does not explicitly discloses wherein a flexible circuit has an overall width of 0.025 inches, and wherein the proximal right electrode, the distal right electrode, the proximal left electrode and the distal left electrode each has a width of 0.010 inches. However, Strobl discloses the proximal right electrode, the distal right electrode, the proximal left electrode and the distal left electrode each has a width of 1mm (Fig. 4 electrode (132) width (W)). Strobl does . 
Claims 13-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (US PG PUB: 2013/0046306) in view of Shelton et al (US PGPUB: 2007/0102472) and Shelton et al (US PGPUB: 2012/0199633, hereinafter Shelton II), and Bronga (US PGPUB: 2010/0228250), further in view of Shelton (US PGPUG: 2014/0163541, hereinafter Shelton III). 
Regarding dependent claim 13, in view of the combination of claim 11, Shelton further discloses a first and second shear electrode, but does not explicitly disclose wherein the first shear electrode portion has a first patterned energy delivery surface, and the second shear electrode portion has a second patterned energy delivery surface.
However, Shelton III discloses an electrode having a first patterned energy delivery surface, and a second electrode having a second patterned energy delivery surface (Fig. 9 electrode surface (182) Fig, 9 electrode surface (180)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Evans to incorporate wherein the first shear electrode portion has a first patterned energy delivery surface, and the second shear electrode portion has a second patterned energy delivery surface as 
Regarding dependent claim 14, in view of the combination of claim 13, Shelton further discloses wherein the first patterned energy delivery surface differs from the second patterned energy delivery surface (Fig. 9 electrode surface (180) differs from Fig. 9 electrode surface (182)).
Regarding dependent claim 15, in view of the combination of claim 13, Shelton further discloses wherein the first patterned energy delivery surface and the second patterned energy delivery surface each comprise a plurality of surface features ([0082] refers to the electrode surfaces as having difference shapes and positions, as well as different polarities).
Regarding dependent claim 16, in view of the combination of claim 15, Shelton further discloses wherein the plurality of surface features comprises an electrically insulative material ([0080] refers to the insulative material used to insulate the electrode surfaces 170,172, where [0082] refers to 180,182 as alternative configurations of 170,172). 
Regarding dependent claim 17, in view of the combination of claim 15, Shelton further discloses wherein the first patterned energy delivery surface (182) has a first area density of a plurality of surface features, the second patterned energy delivery surface (180) has a second area density of a plurality of surface features, and the first area density of a plurality of surface features is greater than the second area density of a plurality of surface features
Regarding dependent claim 21, in view of the combination of claim 15, Shelton further discloses wherein the first patterned energy delivery surface comprises a first plurality of surface features disposed directly on a surface of the first shear electrode portion, and the second patterned energy delivery surface comprises a second plurality of surface features disposed directly on a surface of the second shear electrode portion (Figures 7 and 8 displays a portion of insulative film (171) disposed directly on the electrode surfaces 172, 174)
Regarding dependent claim 22, in view of the combination of claim 15, Shelton further discloses wherein first patterned energy delivery surface comprises a first plurality of recessed surface features disposed in a surface of the first shear electrode portion, and the second patterned energy delivery surface comprises a second plurality of recessed surface features disposed in a surface of the second shear electrode portion (Figure 17A and [0090] refers to the surfaces of electrodes recessed into the cap).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (US PG PUB: 2013/0046306) in view of Shelton et al (US PGPUB: 2007/0102472), Shelton et al (US PGPUB: 2012/0199633, hereinafter Shelton II), Bronga (US PGPUB: 2010/0228250), and  Shelton (US PGPUG: 2014/0163541, hereinafter Shelton III) as applied to claim 15 above, and further in view of Boudreaux (US PGPUB: 2014/0276735). 
Regarding dependent claim 18-20, in view of the combination of claim 15, the combination does not explicitly disclose wherein the plurality of surface features comprises a plurality of transverse rectilinear features (claim 18); a plurality of circular features (claim 19); and a plurality of concave quadrilateral features (claim 20). 
However, Boudreaux discloses a surgical instrument with an electrode (250) comprising a plurality of surface features that include a transverse rectilinear feature ([0076] ‘rectangular’); In re Dailey et al., 149 USPQ 47.
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest of record is identified as US PGPUB 2013/0046306 to Evans et al.
Evans discloses a surgical stapler comprising a removable cartridge (Fig. 5: 220).  The cartridge comprises a channel circuit (140) including a plurality of leads (148, 149). While Evans discloses a plurality of leads (148, 149), Evans fails to disclose the leads are positioned in a sidewall of the elongate channel as required by claim 26. Instead, the leads are positioned in the base of the elongate channel as depicted in Fig. 5. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
Applicant's arguments with regards to the 35 U.S.C. 112(B) rejection have been fully considered and are persuasive. Therefore the rejection has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794